                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF OHIO
                             EASTERN DIVISION (COLUMBUS)

Sylia Deliotte, et al.                        )
                                              )
        Plaintiffs,                           )
                                              )
v.                                            )       Case No. 2:19-cv-03608
                                              )
Conair Corporation,                           )       Judge Graham
                                              )
        Defendant.                            )       Magistrate Judge Deavers

                             STIPULATED PROTECTIVE ORDER

        The Parties to this Stipulated Protective Order have agreed to the terms of this Order;

accordingly, it is ORDERED:

        1.      Scope. All documents produced in the course of discovery, including all responses

to discovery requests, all deposition testimony and exhibits, other materials which may be subject

to restrictions on disclosure for good cause and information derived directly therefrom (hereinafter

collectively “documents”), shall be subject to this Order concerning confidential information as

set forth below. As there is a presumption in favor of open and public judicial proceedings in the

courts, this Order shall be strictly construed in favor of public disclosure and open proceedings

wherever possible. The Order is also subject to the Local Rules of this Court and the Federal Rules

of Civil Procedure on matters of procedure and calculation of time periods.

        2.      Form and Timing of Designation. A party may designate documents as

confidential and restricted in disclosure under this Order by placing or affixing the words

“CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER” on the document in a manner that

will not interfere with the legibility of the document and that will permit complete removal of the

CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER designation. Documents shall be



                                                  1
designated CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER prior to or at the time of

the production or disclosure of the documents. The designation “CONFIDENTIAL – SUBJECT

TO PROTECTIVE ORDER” does not mean that the document has any status or protection by

statute or otherwise except to the extent and for the purposes of this Order.

       3.      Documents Which May be Designated CONFIDENTIAL - SUBJECT TO

PROTECTIVE ORDER. Any party may designate documents as CONFIDENTIAL - SUBJECT

TO PROTECTIVE ORDER only: (a) upon making a good faith determination that the documents

contain information protected from disclosure by statute or that should be protected from

disclosure as confidential personal information, medical or psychiatric information, employment

or personnel records, trade secret or proprietary information, or such other sensitive information

that is not publicly available; and, (b) if the designating party treats or has treated such documents

as confidential in the ordinary course of its business and reasonably believes in good faith that

such documents must not be disclosed to third parties in order to protect a legitimate and

reasonable confidentiality interest of the designating party. Public records and other information

or documents that are publicly available may not be designated as CONFIDENTIAL - SUBJECT

TO PROTECTIVE ORDER.

       4.      Depositions. Deposition testimony shall be deemed CONFIDENTIAL –

SUBJECT TO PROTECTIVE ORDER only if designated as such by a party upon: (a) making a

good faith determination that the testimony includes information protected from disclosure by

statute or that should be protected from disclosure as confidential personal information, medical

or psychiatric information, employment or personnel information, trade secret or proprietary

information, or such other sensitive information that is not publicly available; and, (b) if the

designating party treats or has treated such documents as confidential in the ordinary course of its




                                                  2
business and reasonably believes in good faith that such documents must not be disclosed to third

parties in order to protect a legitimate and reasonable confidentiality interest of the designating

party. Such designation shall be specific as to the portions of the transcript or any exhibit to be

designated as CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER. Thereafter, the

deposition transcripts and any those portions so designated shall be protected as CONFIDENTIAL

- SUBJECT TO PROTECTIVE ORDER, pending objection, under the terms of this Order.

       5.      Protection of Confidential Material.

               a.     General Protections. Documents designated CONFIDENTIAL -

       SUBJECT TO PROTECTIVE ORDER under this Order shall not be used or disclosed by

       the Parties, counsel for the Parties, or any other persons identified in ¶ 5(b) for any purpose

       whatsoever other than to prepare for and to conduct discovery and trial in this action,

       including any appeal thereof.

               b.     Limited Third-Party Disclosures. The Parties and counsel for the Parties

       shall not disclose or permit the disclosure of any CONFIDENTIAL - SUBJECT TO

       PROTECTIVE ORDER documents to any third person or entity except as set forth in

       subparagraphs (1)-(5). Subject to these requirements, the following categories of persons

       may be allowed to review documents that have been designated CONFIDENTIAL -

       SUBJECT TO PROTECTIVE ORDER:

                      1)      Counsel. Counsel for the Parties and employees and agents of

               counsel who have responsibility for the preparation and trial of the action;

                      2)      Parties. Parties and employees of a party to this Order.

                      3)      The Court and Court Reporters and Recorders. The Court and

               court reporters and recorders employed in connection with this action;




                                                 3
               4)      Consultants,      Investigators,     and     Experts.     Consultants,

       investigators, or experts (hereinafter referred to collectively as “experts”) employed

       by the Parties or counsel for the Parties to assist in the preparation and trial of this

       action or proceeding, but only after such persons have completed the certification

       contained in Attachment A, Acknowledgment of Understanding and Agreement to

       Be Bound; and,

               5)      Others by Consent. Other persons only by written consent of the

       producing party or upon order of the Court and on such conditions as may be agreed

       or ordered. All such persons shall execute the certification contained in Attachment

       A, Acknowledgment of Understanding and Agreement to Be Bound.

       c.      Control of Documents. Counsel for the Parties shall take reasonable and

appropriate measures to prevent unauthorized disclosure of documents designated as

CONFIDENTIAL- SUBJECT TO PROTECTIVE ORDER pursuant to the terms of this

Order. Counsel shall maintain the originals of the forms signed by persons acknowledging

their obligations under this Order for a period of one (1) year after dismissal of the action,

the entry of final judgment, and/or the conclusion of any appeals arising therefrom.

       d.      Copies. Prior to production to another party, all copies, electronic images,

duplicates, extracts, summaries or descriptions (hereinafter referred to collectively as

“copies”) of documents designated as CONFIDENTIAL - SUBJECT TO PROTECTIVE

ORDER under this Order, or any individual portion of such a document, shall be affixed

with the designation “CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER” if the

word does not already appear on the copy. All such copies shall thereafter be entitled to

the protection of this Order. The term “copies” shall not include indices, electronic




                                          4
         databases or lists of documents provided these indices, electronic databases or lists do not

         contain substantial portions or images of the text of confidential documents or otherwise

         disclose the substance of the confidential information contained in those documents.

                  e.       Inadvertent Production. If a party notifies the other Parties that documents

         previously produced are intended to be protected by this Order, such documents shall be

         treated as “CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER.”.

         6.       Filing of CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER

Documents Under Seal. The Parties should avoid filing entire pleadings under seal. To the extent

that a brief, memorandum or pleading references any document marked as CONFIDENTIAL –

SUBJECT TO PROTECTIVE ORDER, then the brief, memorandum, or pleading shall refer the

Court to the particular exhibit filed under seal without disclosing the contents of any confidential

information.

                  a.       Before any document marked as CONFIDENTIAL - SUBJECT TO

         PROTECTIVE ORDER is filed under seal with the Clerk, the filing party shall first consult

         with the party that originally designated the document as CONFIDENTIAL - SUBJECT

         TO PROTECTIVE ORDER to determine whether, with the consent of that party, the

         document or a redacted version of the document may be filed with the Court not under seal.

                  b.       Where agreement is not possible or adequate, before a CONFIDENTIAL –

         SUBJECT TO PROTECTIVE ORDER document is filed with the Clerk, that party must

         follow the United States District Court, Southern District of Ohio, Eastern Division’s Local

         Rule 5.2.1.1


1
  “Unless permitted by statute, Parties cannot file documents under seal without leave of Court. Upon obtaining leave
of Court, litigants other than pro se litigants must file the documents electronically using the ECF system as provided
in S.D. Ohio Civ. R. 5.1. Pro se litigants who have obtained leave must follow the procedures set forth in subsection
(b). The Court may strike any document filed under seal if the filing party failed to obtain leave of Court.”


                                                          5
              c.      To the extent that it is necessary for a party to discuss the contents of any

       confidential information in a written pleading, motion, or brief, then such portion of the

       pleading, motion, or brief may be filed under seal with leave of Court. In such

       circumstances, counsel shall prepare two versions of the pleadings, a public and a

       confidential version. The public version shall contain a redaction of references to

       CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER documents. The confidential

       version shall be a full and complete version of the pleading and shall be filed with the Clerk

       under seal as above. A copy of the unredacted pleading also shall be delivered to the

       judicial officer’s chambers.

              d.      If the Court or a particular judicial officer has developed an alternative

       method for the electronic filing of documents under seal, then the Parties shall follow this

       alternative method and shall not file any documents or pleadings manually with the Clerk

       of Court.

       7.     Challenges by a Party to Designation as Confidential. Any CONFIDENTIAL -

SUBJECT TO PROTECTIVE ORDER designation is subject to challenge by any party or

nonparty with standing to object. Before filing any motions or objections to a confidentiality

designation with the Court, the objecting party shall have an obligation to meet and confer in a

good faith effort to resolve the objection by agreement. If agreement is reached confirming or

waiving the CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER designation as to any

documents subject to the objection, the designating party shall serve on all Parties a notice

specifying the documents and the nature of the agreement.

       8.     Clawback Agreement. In the event a party inadvertently produces a document(s)

that would otherwise be covered by the attorney client privilege, the work product protection




                                                 6
doctrine, or a comparable privilege or protection, that party, may within seven (7) days after

discovering the inadvertent disclosure, request that the protected document(s) be returned. Upon

such a request, there is a presumption that the applicable privilege or protection has not been

waived. The notified party shall make no further use of the protected document(s) and shall return

the purportedly privilege document(s) within ten (10) working days. If the notified party wishes to

challenge the applicability of the privilege or assert that the privilege has been waived, then, the

other party shall, within ten (10) working days from the request for the return of the document(s),

make a written submission to the Court. The party asserting the privilege shall respond within three

(3) working days. The notified party shall promptly return or sequester and not use or disclose the

document(s) until the claim of privilege is resolved by the Court.

         9.    Action by the Court. Applications to the Court for an order relating to any

documents designated CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER shall be by

motion and any other procedures set forth in the presiding judge’s standing orders or other relevant

orders. The existence of this Stipulated Protective Order does not shift the burden of proving that

information has been properly designated as protected under Rule 26(c), which remains on the

party designating the information as Confidential. Nothing in this Order or any action or

agreement of a party under this Order limits the Court’s power to make any orders that may be

appropriate with respect to the use and disclosure of any documents produced or used in discovery

or at trial.

         10.   Use of Confidential Documents or Information at Trial. All trials are open to

the public. Absent order of the Court, there will be no restrictions on the use of any document that

may be introduced by any party during the trial. If a party intends to present at trial

CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER documents or information derived




                                                 7
therefrom, such party shall provide advance notice to the other party at least five (5) days before

the commencement of trial by identifying the documents or information at issue as specifically as

possible (i.e., by Bates number, page range, deposition transcript lines, etc.) without divulging the

actual CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER documents or information. The

Court may thereafter make such orders as are necessary to govern the use of such documents or

information at trial.

        11.     Obligations on Conclusion of Litigation.

                a.      Order Remains in Effect. Unless otherwise agreed or ordered, this Order

        shall remain in force after dismissal or entry of final judgment not subject to further appeal.

                b.      Return of CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER

        Documents. Within thirty days after dismissal or entry of final judgment not subject to

        further appeal, all documents treated as CONFIDENTIAL - SUBJECT TO PROTECTIVE

        ORDER under this Order, including copies as defined in ¶ 5(d), shall be returned to the

        producing party unless: (1) the document has been offered into evidence or filed without

        restriction as to disclosure; (2) that party elects to destroy the documents and certifies to

        the producing party that it has done so. Notwithstanding the above requirements to return

        or destroy documents, counsel may retain attorney work product, including an index which

        refers or relates to information designated CONFIDENTIAL – SUBJECT TO

        PROTECTIVE ORDER, so long as that work product does not duplicate verbatim

        substantial portions of the text or images of confidential documents. This work product

        shall continue to be CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER under this

        Order. An attorney may use his or her work product in a subsequent litigation provided that




                                                  8
         its use does not disclose or use CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER

         documents.

         12.      Order Subject to Modification. This Order shall be subject to modification by the

Court on its own motion or on motion of a party or any other person with standing concerning the

subject matter.

         13.      No Prior Judicial Determination. This Order is entered based on the

representations and agreements of the Parties and for the purpose of facilitating discovery. Nothing

herein shall be construed or presented as a judicial determination that any documents or

information designated CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER by counsel or

the Parties is subject to protection under Federal Rules of Civil Procedure 26(c) or otherwise until

such time as the Court may rule on a specific document or issue.

         14.      Persons Bound. This Order shall take effect when entered and shall be binding

upon all counsel and their law firms, the Parties, and persons made subject to this Order by its

terms.

         SO ORDERED:

         Dated: January 16, 2020               s/ Elizabeth A. Preston Deavers______
                                               MAGISTRATE JUDGE DEAVERS

THE UNDERSIGNED MOVE/STIPULATE AND AGREE TO BE BOUND BY, AND TO
ABIDE BY, THE TERMS OF THIS ORDER:


 /s/ per telephone auth. (01/15/20)                   /s/ Matthew L. Schrader
 _____________________________________                _____________________________________
 William W. Patmon, III (0062204)                     Matthew L. Schrader (0074230)
 PATMON LAW FIRM LLC                                  Reminger Co., L.P.A.
 4200 Regent Street, Suite 200                        200 Civic Cebter Dr., Ste. 800
 Columbus, OH 43219                                   Columbus, OH 43215
 Tel: (614) 944-5786                                  Tel: (614) 232-2631



                                                  9
Fax: (614) 448-4393       Fax: (614) 232-2631
wpatmon@patmonlaw.com     mschrader@reminger.com

Counsel for Plaintiffs    Counsel for Defendant




                         10
                                       ATTACHMENT A

                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF OHIO
                             EASTERN DIVISION (COLUMBUS)

Sylia Deliotte, et al.                        )
                                              )
        Plaintiffs,                           )
                                              )
v.                                            )        Case No. 2:19-cv-03608
                                              )
Conair Corporation,                           )        Judge Graham
                                              )
        Defendant.                            )        Magistrate Judge Deavers

                         ACKNOWLEDGMENT OF UNDERSTANDING
                            AND AGREEMENT TO BE BOUND

        The undersigned acknowledges and agrees and agrees that (s)he has been provided with a

copy of the Stipulated Protective Order (“Order"”) entered in the above-captioned matter; that

(s)he has read the Order; that (s)he agrees to be bound by its terms; that (s)he is subject to the

jurisdiction of the United States District Court for the Southern District of Ohio, Eastern Division

(Columbus) for the purposes of any action to enforce the Order; and, that the Court may impose

sanctions on any person or entity possessing or having access to Confidential Information pursuant

to the Order who discloses or uses the Confidential Information for any purpose other than as

authorized by the Order or who otherwise violates the terms of the Order.


                                              Name:
                                              Date:

        Sworn to and subscribed to in my presence on the ________ day of ________, 2020.



                                              NOTARY PUBLIC
                                              My commission expires:


                                                  11
